Title: To Alexander Hamilton from Jonathan Dayton, 26 June 1794
From: Dayton, Jonathan
To: Hamilton, Alexander


Elizabethtown [New Jersey] June 26, 1794. “Judge Symmes, who left this place yesterday for Philadelphia by the way of Morristown, requested me to acquaint you that in two or three days he should be at your office to obtain the Deed for the Miami lands. The delay of this business, on one account or another, has been so much beyond what was foreseen, as to occasion much uneasiness with many of the interested, & to induce me to urge it’s completion with all possible dispatch.…”
